crescent holdings llc arthur w fields and joleen h fields a partner other than the tax_matters_partner petitioners v commissioner of internal revenue respondent docket nos filed date holdings was a limited_liability_company formed on date and classified as a partnership for federal_income_tax purposes resources was a limited_liability_company whose ownership was transferred to holdings on date on date resources entered into an employment agree- ment with p to have holdings transfer a interest in holdings to p if p served as chief_executive_officer ceo of resources for a period of three years ending on date the interest was subject_to a substantial_risk_of_forfeiture and was not transferable holdings allocated partnership profits and losses attributable to the interest to p for the taxable years and years at issue ps included these amounts in their gross_income for the years at issue p resigned as ceo and forfeited his right to the interest before it vested the issue is whether p or the other partners should recognize the undistributed partnership income alloca- tions attributable to the interest for the years at issue held the interest is a partnership capital interest not a partnership profits interest revproc_93_27 1993_2_cb_343 and revproc_2001_43 c b are inapplicable because they apply only to partnership profits interests held further sec_83 applies to a nonvested partnership cap- ital interest transferred in exchange for the performance of services held further under sec_1_83-1 income_tax regs the undistributed partnership income allocations attrib- utable to the nonvested partnership capital interest are to be recognized in the income of the transferor held further holdings was the transferor of the partnership capital interest the undistributed partnership_allocations attrib- utable to the capital interest are allocable to the partners holding the remaining interest in holdings james r kelley and william t ramsey for petitioners jasper g taylor iii richard l hunn and michelle a spiegel for intervenor verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cresce jamie united_states tax_court reports w benjamin mcclendon and kirk chaberski respondent for ruwe judge respondent issued a notice of final partner- ship administrative adjustment fpaa for the taxable_year and an fpaa for the taxable_year to crescent holdings llc crescent holdings arthur fields peti- tioner a partner other than the tax_matters_partner filed petitions for readjustment of partnership items under sec_6226 the cases were consolidated for trial briefing and opinion the issues for decision are whether petitioner should be treated as a partner owning a interest in crescent holdings for purposes of allocating its profits and losses for the taxable years and years at issue and if not how the profits and losses attributable to the interest should be allocated to the other partners findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incor- porated herein by this reference at the time the petitions were filed crescent holdings’ principal_place_of_business was in north carolina crescent resources llc crescent resources was a georgia limited_liability_company crescent resources devel- oped and managed commercial residential and multifamily real_estate projects primarily in the southeastern and south- western united_states before date crescent resources was wholly owned by duke ventures llc duke ventures a nevada limited_liability_company duke ven- tures was an indirect wholly owned subsidiary of duke energy corp duke energy a publicly traded company petitioner joined crescent resources in as the vice president of real_estate development petitioner signed an employment agreement with crescent resources on date which was subsequently amended in and at some point in the 1990s petitioner became president of crescent resources and a member of the duke all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise directed verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cresce jamie crescent holdings llc v commissioner energy executive team as a result of his position on the executive team petitioner was allowed to participate in duke energy’s nonqualified executive retirement_plan in duke energy hired morgan stanley as a consult- ant to explore options to monetize the value of crescent resources one of the proposed options was for duke energy to sell all or a part of its interest in crescent resources morgan stanley informed duke energy that its hedge funds would be interested in purchasing a partial interest in cres- cent resources duke energy agreed to sell a partial interest in crescent resources sale of crescent resources on date duke ventures and crescent resources entered into a formation and sale agreement formation agreement with morgan stanley real_estate fund v u s l p morgan stanley real_estate fund v spe- cial u s l p morgan stanley real_estate investors v u s l p msp real_estate fund v l p and morgan stanley strategic investments inc initial ms members pursuant to the formation agreement crescent holdings a delaware limited_liability_company was formed on date crescent holdings is classified as a partnership for federal_income_tax purposes pursuant to sec_2 a of the formation agreement duke ventures contributed of its interest in crescent resources to crescent holdings in exchange for of the member interest in crescent holdings in accordance with sec_2 b crescent holdings issued additional_member interests to petitioner such that the crescent holdings member interests were held by duke ventures and by petitioner sec_2 c required that simultaneously with the transactions in sec_2 a and b crescent resources would enter into a credit agreement and borrow dollar_figure of which dollar_figure would be distributed to crescent holdings which would distribute that amount to duke ventures in accordance with sec_2 d duke ven- since crescent holdings is treated as a partnership for tax purposes in our discussion the term partner refers to petitioner’s status as a mem- ber of crescent holdings and the term partnership refers to crescent holdings verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cresce jamie united_states tax_court reports tures sold of the member interest in crescent holdings to the initial ms members pursuant to the formation agreement the initial ms members purchased from duke ventures a member interest in crescent holdings for approximately dollar_figure million concurrent with the formation agreement on date petitioner entered into a new employment agreement with crescent resources petitioner agreed to remain the president and chief_executive_officer of crescent resources for three years on that date petitioner also entered into an agreement and acknowledgment fields agreement with crescent resources and duke energy as an inducement for petitioner to forgo his rights from his previous employment agreement the fields agreement provided that duke energy would credit petitioner with dollar_figure to an unfunded bookkeeping account to be administered as if main- tained under duke energy’s nonqualified executive retire- ment plan and crescent holdings would grant petitioner a restricted membership interest in crescent holdings subject_to sec_83 of the code and in accordance with the terms stated in exhibit a to the fields agreement exhibit a stated that petitioner’s membership interests in crescent holdings would be forfeited if he terminated his employment with crescent resources before the third anniversary of the formation of crescent holdings exhibit a also stated that petitioner’s i nterests are nontransferable unless and until forfeiture restrictions shall have lapsed exhibit a required petitioner to pay crescent resources an amount sufficient to satisfy all withholding for employment_taxes and other applicable taxes before the forfeiture restrictions would lapse exhibit a provided that petitioner is entitled to the same dis- tributions as other holders of member interests and that any distributions he received are not subject_to forfeiture the fields agreement states in regard to the interest holdings is granting employee a restricted equity_interest in holdings subject_to sec_83 of the united_states internal_revenue_code_of_1986 amended the ‘code’ substantially in accordance with the provisions of exhibit a hereto the ‘equity grant’ the third anniversary was date verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cresce jamie crescent holdings llc v commissioner petitioner did not make an election under sec_83 to treat his restricted interest in crescent holdings as substan- tially vested on date duke ventures the initial ms members and petitioner executed an amended and restated limited_liability_company agreement of crescent holdings llc holdings agreement no priority capital contributions were made by the members on or before date the holdings agreement was amended by the first amendment to amended and restated limited_liability com- pany agreement dated effective as of date and to amended and the second amendment restated company agreement dated effective as of date the amendments admitted msref v u s cip-ii co-investment partner- ship-f l p msref v u s cip-ii co-investment partnership-c l p and msref v u s cip-ii co- investment partnership-b l p as additional members to crescent holdings the additional members received their interests out of the interest that the initial ms mem- bers owned liability_limited tax filings of crescent holdings on date crescent holdings filed form_1065 u s return of partnership income for the taxable_year ended date crescent holdings designated duke ven- tures as the tax_matters_partner on form_1065 crescent holdings issued a schedule_k-1 partner’s share of income deductions credits etc to petitioner that allocated him dollar_figure of ordinary business income petitioner did not receive any distributions from crescent holdings in the income allocated to petitioner was calculated to rep- resent his distributive_share of crescent holdings’ income in accordance with sec_704 petitioner was surprised he received a schedule_k-1 that allocated income to him because he believed he was not a partner since his interest had not yet vested petitioner we will refer to the member group that consists of these additional members and the initial ms members as msref duke ventures was also designated as the tax_matters_partner on cres- cent holdings’ form_1065 for the taxable_year ended date verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cresce jamie united_states tax_court reports spoke with wayne mcgee who was then the chief financial officer of crescent resources wayne mcgee told petitioner that he was not a partner but noted that crescent holdings had already filed schedules k-1 and morgan stanley did not want to have to file amended schedules k-1 for all of the partner investors in msref petitioner was told that the matter would be corrected for the next tax_year as a result petitioner reported the schedule_k-1 items on his fed- eral income_tax return believing that the matter would be taken care of for the next year on date crescent holdings filed form_1065 for the tax_year crescent holdings issued a schedule_k-1 to petitioner that allocated dollar_figure of ordinary busi- ness income to him petitioner did not receive any distribu- tions from crescent holdings in petitioner was shocked to receive another schedule_k-1 because he believed that wayne mcgee had indicated he would not receive a schedule_k-1 for petitioner spoke with kevin lambert who was then the chief financial officer of crescent resources kevin lambert then spoke with the accounting firm that had pre- pared the form_1065 and schedules k-1 for crescent holdings kevin lambert told petitioner that the accounting firm believed the economic_substance of the transaction indicated that petitioner was a partner petitioner was upset but wanted to avoid tax penalties for not properly reporting his income so he reported the schedule_k-1 items on his federal_income_tax return the income allocated to petitioner for the taxable years and was calculated to represent his distributive shares under sec_702 as a result petitioner had to pay the tax associated with the income allocations out of his own pocket petitioner was unhappy with these substantial out-of- pocket expenses and spoke with the management of duke ventures and the board_of crescent holdings an agreement was reached whereby crescent resources paid dollar_figure to petitioner on date to cover the tax he paid on the income allocations for the and taxable years on date crescent resources paid dollar_figure to peti- tioner to cover his estimated_tax for the taxable_year these payments to cover petitioner’s tax were not treated by crescent holdings as a partnership_distribution to petitioner verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cresce jamie crescent holdings llc v commissioner bankruptcy the financial condition of crescent resources began to deteriorate in and bankruptcy was imminent petitioner resigned from crescent resources pursuant to a letter dated date which was delivered on or before date to kevin lambert since petitioner resigned before his three- year anniversary on date his interest in cres- cent holdings was forfeited in a letter addressed to the holders of member interests in crescent holdings dated date petitioner abandoned whatever interest he had in crescent holdings on date crescent holdings and crescent resources filed a petition under chapter of the bankruptcy code with the u s bankruptcy court for the western district of texas bankruptcy court by letter dated date crescent holdings through their counsel in the chapter proceeding demanded that petitioner repay the dollar_figure paid to him to cover his and income_tax liabilities resulting from the allocation of his distributive shares of income the letter stated as a result of your departure you forfeited the potential interest upon which the tax advance_payments were based along with any right to retain such payments or have them applied to your tax_liability on date crescent holdings and crescent resources filed an adversary complaint in the bankruptcy court against petitioner to recover the dollar_figure of tax advance_payments the adversary complaint stated before the interest vested how- ever fields chose to terminate his employment forfeiting any interest in crescent holdings and negating his income_tax_liability arising out of the forfeited interest the credi- tors of crescent holdings intervened in the bankruptcy pro- ceeding and claimed that any repayment of the dollar_figure million was owed to them petitioner entered into an agreement with the creditors whereby he agreed to immediately pay the creditors dollar_figure file amended federal_income_tax returns and repay the creditors the balance of the tax advance_payments when he received refunds from his amended returns appendix e of the holdings agreement provides that if petitioner ter- minated his employment prior to date the interest would be forfeited to crescent holdings verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cresce jamie united_states tax_court reports procedural history respondent issued an fpaa to duke ventures the tax_matters_partner for crescent holdings for the taxable_year fpaa and an fpaa for the taxable_year fpaa the fpaa increased crescent holdings’ ordinary_income by dollar_figure the fpaa decreased crescent holdings’ ordinary_income by dollar_figure the and fpaas determined that petitioner should be treated as a partner of crescent holdings for purposes of allocating partnership items the and fpaas were also issued to petitioner petitioners timely filed petitions disputing the determina- tions in the and fpaas duke ventures inter- venor as the tax_matters_partner filed a notice of election to intervene jurisdiction opinion crescent holdings is a limited_liability_company with two or more members therefore it is treated as a partnership unless it elects to be treated as a corporation see sec_301_7701-3 proced admin regs crescent holdings did not elect to be treated as a corporation and thus is treated as a partnership for federal_income_tax purposes the substantive law with respect to the income_taxation of partners and partnerships is found in subchapter_k chapter subtitle a of the code subchapter_k the unified_audit and litigation procedural rules applicable to partnerships and their partners were enacted by congress in the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite and amended by con- gress in the taxpayer_relief_act_of_1997 tra pub_l_no sec_1238 sec_111 stat pincite the determinations of partnership items in partnership-level proceedings are binding on the partners and may not be challenged in subse- quent partner-level proceedings see secs c h sec_6226 provides for the judicial review of fpaas generally under sec_6226 we have jurisdiction to the net effect of the and fpaas adjustments to crescent holdings’ ordinary_income was an increase of dollar_figure verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cresce jamie crescent holdings llc v commissioner determine all partnership items of the partnership for the partnership taxable_year to which the fpaa relates and the proper allocation of those partnership items among the part- ners our jurisdiction is not limited to the partnership items adjusted in the fpaa see 138_tc_67 sec_301_6226_f_-1 proced admin regs sec_6231 defines partner- ship items as any item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a to the extent regulations prescribed by the secretary pro- vide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level whether a taxpayer is a partner is a partner- ship item if the taxpayer’s claim that he was not a partner would affect the distributive shares of the other partners see 118_tc_541 sec- tion a -1 a i proced admin regs pro- vides that a partner’s share of income and loss is more appropriately determined at the partnership level the and fpaas determined that petitioner was a partner of crescent holdings for purposes of allocating profits and losses petitioner claims that he was not a partner the allocation_of_profits_and_losses of crescent holdings to petitioner duke ventures and msref is a part- nership item see sec_6231 sec_301 a - a i proced admin regs accordingly we have juris- diction to determine whether petitioner was a partner of crescent holdings and the allocation of the profits and losses associated with the interest in crescent holdings burden_of_proof the commissioner’s determinations in an fpaa are gen- erally presumed correct and a party challenging an fpaa has the burden of proving that the commissioner’s deter- minations are in error see rule a 290_us_111 107_tc_94 intervenor argues that the burden_of_proof is on either petitioner or respondent our conclusions however are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cresce jamie united_states tax_court reports is immaterial see 128_tc_163 n arguments petitioner’s right to the interest in crescent holdings never vested nevertheless between the date the interest was granted to him and the date petitioner forfeited the interest crescent holdings allocated a significant amount of income to this interest petitioners argue that sec_83 applies to the nonvested interest in crescent holdings because petitioner’s right to the interest never vested he was not the owner of the interest under sec_1_83-1 income_tax regs as a result petitioners argue that petitioner should not be allo- cated any partnership profits or losses attributable to the interest for the years at issue intervenor argues that sec_83 does not apply to the interest intervenor contends that petitioner’s interest was a partnership profits interest therefore under revproc_93_27 1993_2_cb_343 petitioner was liable for tax on his share of the undistributed profits of crescent holdings for the years at issue respondent argues that revproc_93_27 and revproc_2001_43 2001_2_cb_191 apply only to partnership profits interests and are inapplicable to a partnership capital interest and that petitioner’s interest in crescent holdings was a capital interest respondent argues that petitioner’s partnership capital interest is subject_to sec_83 and that since petitioner was not the owner of the interest under sec_1_83-1 income_tax regs no profit or loss should have been allocated to him for the years at issue we note that intervenor does not argue that petitioner was a partner of crescent holdings under sec_761 and therefore should be allocated partnership profits or losses respondent does not argue that revproc_93_27 1993_2_cb_343 and revproc_2001_43 2001_2_cb_191 are invalid respondent specifi- cally limits his rationale to arguing that petitioner’s interest was a part- nership capital interest and thus sec_83 applies in his answers respondent requested the court to approve the deter- minations made in the fpaas however in his pretrial memorandum and posttrial brief respondent argued that petitioner is not the owner of the interest in crescent holdings verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cresce jamie crescent holdings llc v commissioner for good measure intervenor also argues that if revproc_93_27 does not apply then sec_1_721-1 income_tax regs and not sec_83 controls thus petitioner was the owner of the interest subchapter_k and rev procs and sec_721 provides that n o gain_or_loss shall be rec- ognized to a partnership or to any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership emphasis added sec- tion applies to contributions of property it does not apply to contributions of services the treatment of a part- nership interest received in exchange for services is provided for in sec_1_721-1 income_tax regs sec_1_721-1 nonrecognition_of_gain_or_loss on contribution - b to the extent that any of the partners gives up any part of his right to be repaid his contributions as distinguished from a share in partnership profits in favor of another partner as compensation_for services sec_721 does not apply the value of an interest in such partnership capital so transferred to a partner as compensation_for services constitutes income to the partner under sec_61 the amount of such income is the fair_market_value of the interest in capital so transferred either at the time the transfer is made for past services or at the time the services have been rendered where the transfer is condi- tioned on the completion of the transferee’s future services the time when such income is realized depends on all the facts and circumstances including any substantial restrictions or conditions on the compensated partner’s right to withdraw or otherwise dispose_of such interest sec_1_721-1 income_tax regs provides that if a partner contributes services in exchange for a capital interest in the partnership then the nonrecognition treatment of sec_721 is not applicable as a result the partner must rec- ognize the fair_market_value of his partnership_interest in income the time when such income is realized depends on all the facts and circumstances including any substantial restrictions or conditions on the compensated partner’s right to withdraw or otherwise dispose_of such interest sec_1_721-1 income_tax regs the regulation operates as a deferral provision in that the recognition of income may be deferred if there are substantial restrictions on a partner’s right to dispose_of the interest however the regulation dif- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cresce jamie united_states tax_court reports fers from sec_83 in that sec_1_83-1 income_tax regs explicitly states that the transferor of the property is regarded as the owner of the property until the property becomes substantially_vested sec_1_721-1 income_tax regs is silent as to who is the owner of the property if there are substantial restrictions on a partner’s right to dispose_of the interest sec_1_721-1 income_tax regs provides that the receipt of a partnership capital interest in exchange for serv- ices is taxable to the service provider however courts had been divided over whether the receipt of a partnership profits interest in exchange for services is taxable see revproc_93_27 sec_3 c b pincite in date the commissioner issued revproc_93_27 which stated that if a person receives a partnership profits interest in exchange for services provided to a partnership the commissioner would not treat the receipt of such an interest as a taxable_event id sec_4 c b pincite revproc_93_27 defines a profits interest as a partnership_interest other than a capital interest id sec_2 c b pincite a capital interest is defined as an interest that would give the holder a share of the proceeds if the partner- ship’s assets were sold at fair_market_value and then the pro- ceeds were distributed in a complete_liquidation of the part- nership id sec_2 on date the commissioner issued revproc_2001_43 revproc_2001_43 first clarified revproc_93_27 by providing that the determination as to whether a partner- ship interest is a capital interest or a profits interest is made at the time the interest is granted even if at that time the interest within the meaning of sec_1_83-3 of the income_tax regulations rev_proc is substantially nonvested the test used in revproc_93_27 to determine whether an interest is a capital interest is similar to the test that had been used by this court see mark iv pictures inc v commissioner tcmemo_1990_571 tax ct memo lexi sec_643 at deciding whether a partner’s interest in a partnership is a capital interest rather than a mere profits interest turns on whether that partner has the ‘right to receive’ a share of the part- nership’s assets upon a hypothetical winding up and liquidation imme- diately following acquisition of the interest rather than the mere right to share in future partnership earnings or profits aff ’d 969_f2d_669 8th cir verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cresce jamie crescent holdings llc v commissioner sec_3 c b pincite as pertinent to peti- tioner and intervenor revproc_2001_43 sec_4 c b pincite states this revenue_procedure clarifies that for purposes of revproc_93_27 where a partnership grants an interest in the partnership that is substantially nonvested to a service provider the service provider will be treated as receiving the interest on the date of its grant provided that dollar_figure the partnership and the service provider treat the service provider as the owner of the partnership_interest from the date of its grant and the service provider takes into account the distributive_share of partner- ship income gain loss deduction and credit associated with that interest in computing the service provider’s income_tax_liability for the entire period during which the service provider has the interest dollar_figure upon the grant of the interest or at the time that the interest becomes substantially_vested neither the partnership nor any of the partners deducts any amount as wages compensation or otherwise for the fair_market_value of the interest and dollar_figure all other conditions of revproc_93_27 are satisfied one of the conditions of revproc_93_27 is that the partner- ship interest must be a profits interest as opposed to a cap- ital interest revproc_93_27 sec_4 treatises have noted that revproc_2001_43 seems to assume that a service provider who receives a nonvested partnership profits interest can be recognized as a partner from the time he receives the interest see william s mckee et al federal taxation of partnerships and partners para pincite 4th ed intervenor relies on this assumption capital interest or profits interest intervenor and respondent each argue that classifying peti- tioner’s interest as either a partnership profits interest or a partnership capital interest determines whether petitioner was the owner of the interest as a result the first question we must answer is whether petitioner’s interest in crescent holdings was a capital interest or a profits interest for pur- poses of applying revproc_93_27 and revproc_2001_43 revproc_93_27 sec_2 provides that a capital interest is an interest that would give the holder a share of the pro- ceeds if the partnership’s assets were sold at fair_market_value and then the proceeds were distributed in a complete_liquidation of the partnership revproc_93_27 sec_2 defines a profits interest as a partnership_interest other verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cresce jamie united_states tax_court reports than a capital interest the determination of whether a partnership_interest is a capital interest or a profits interest is made at the time the interest is granted even if at that time the interest is substantially nonvested within the meaning of sec_1_83-3 revproc_2001_43 sec_3 c b pincite petitioner was granted his interest on sep- tember respondent argues that petitioner received a capital interest in crescent holdings intervenor argues that peti- tioner received a profits interest both intervenor and respondent point to the holdings agreement to support their respective positions we look to the holdings agreement to determine if petitioner would have received a share of the proceeds in a hypothetical liquidation of crescent holdings on date see mark iv pictures inc v commis- sioner tcmemo_1990_571 tax ct memo lexi sec_643 at reviewing the articles of limited_partnership to determine if the taxpayer had a capital interest aff ’d 969_f2d_669 8th cir section of appendix e to the holdings agreement states that petitioner’s interest in crescent holdings shall be sub- ject to all the terms and conditions of the holdings agree- ment sec_4 of appendix e states arthur w fields shall be entitled to participate from time to time in distributions from the company to its members in proportion to his percentage interest appendix a defines percentage interest as the percentage set forth on exhibit a exhibit a states that petitioner has an initial percentage interest of exhibit a of the fields agreement states that petitioner’s entitlement to distributions is the s ame as all other holders of the issued and outstanding membership interests sec_4 of appendix e to the holdings agreement provides that distributions petitioner receives are not subject_to for- feiture section dollar_figure of the holdings agreement provides rules for the dissolution of crescent holdings sec_12 c i pro- vides that the proceeds of the sale of crescent holdings and its assets shall be distributed in the following order of pri- ority the satisfaction of the debts and liabilities of cres- cent holdings the satisfaction of the expenses of liquida- tion and the setting up of a reserve for contingent liabil- ities sec_12 c ii provides that if there is a balance verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cresce jamie crescent holdings llc v commissioner remaining after distributions to satisfy sec_12 c i then the balance shall be distributed to the members in accordance with section section dollar_figure of the holdings agreement is entitled dis- tributions in liquidation section dollar_figure provides that upon the dissolution of crescent holdings the proceeds of sale and other assets of the company distributable to the members under sec_12 c ii shall be distributed to the members in accordance with section section dollar_figure of the holdings agreement is entitled dis- tributions section a states e xcept as provided in section dollar_figure and subject_to the provisions of section c the executive committee shall have the sole authority to approve the making of distributions to the mem- bers section a states a ll distributions made in accordance with the terms of this section dollar_figure shall be made in the following order of priority each member shall receive a distribution in the amount of its priority capital contributions and a cumulative annual preferred_return thereon and t hereafter any remaining amount shall be distributed to the members in proportion to their then cur- rent percentage interests at the time of such distribution appendix a of the holdings agreement defines priority capital contributions as any capital_contribution made by a member pursuant to sec_4 section dollar_figure provides that the members of crescent holdings may be requested to make additional capital contributions in his opening brief respondent requested as a proposed fact that no priority cap- ital contributions were made to crescent holdings on or before date intervenor did not object to this proposed fact and nothing in the record indicates that a pri- ority capital_contribution was made on or before date therefore we find that no priority capital contribu- tions were made on or before date section a of the holdings agreement indicates that absent priority capital contributions the members are enti- tled to receive a liquidation distribution equal to their percentage interest at the time of formation petitioner had an initial percentage interest of therefore respondent argues that petitioner would have received of the dis- tributions from the proceeds of a hypothetical liquidation on date respondent in his opening brief describes verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cresce jamie united_states tax_court reports the above-mentioned sections of the holdings agreement and concludes that since petitioner would have received a dis- tribution from a hypothetical liquidation on date then petitioner’s interest was a capital interest as defined by revproc_93_27 intervenor disagrees intervenor notes that petitioner did not contribute any money to receive his interest and he was not credited with a beginning capital_account balance inter- venor summarily argues that if crescent holdings had liq- uidated on date petitioner would not have had a balance in his capital_account and therefore would not have received a distribution under section c of the holdings agreement section c of the holdings agreement states the members acknowledge and agree that unless the executive committee determines otherwise and except as otherwise provided in section d of the formation agreement the company shall make annual distributions section c then provides that the amount of the annual distributions will be the lesser_of the maximum amount permitted under the delaware limited_liability_company act and under loan and other credit agreements and an amount that is based on the unreturned capital of crescent holdings and priority capital contributions intervenor does not elaborate or explain why it believes section c would pre- vent petitioner from receiving a distribution in a hypothetical liquidation on date intervenor’s reliance on section c is inapposite sec- tion c determines only the amount of the total distribu- tion to all members section c v states the executive committee shall authorize for distribution to the members in accordance with section a an aggregate amount emphasis added section a determines to whom the distribution is made from this aggregate amount section a clearly states that after an amount is distributed for sec c provides that the annual distribution is made every fiscal_year as soon as practicable following the end of the fiscal_year there were no priority capital contributions on or before date therefore a hypothetical liquidation distribution would be based on the unreturned capital sec dollar_figure indicates that the aggregate amount is the total amount that is available as an annual distribution to the members verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cresce jamie crescent holdings llc v commissioner the return of priority capital contributions the remaining amount shall be distributed to the members in proportion to their current percentage interests at the time of such dis- tribution section a does not limit the remaining amount of the distribution to members that have contributed capital to crescent holdings in fact sec_4 of appendix e specifically provides that petitioner is entitled to distribu- tions from crescent holdings in proportion to his percentage interest and that any distributions he receives are not sub- ject to forfeiture furthermore exhibit a to the fields agree- ment also provides that petitioner’s entitlement to distribu- tions is the same as other members intervenor’s argument that section c prevents petitioner from receiving a dis- tribution is contradicted by section a of the holdings agreement sec_4 of appendix e and exhibit a to the fields agreement intervenor’s argument also fails because appendix a of the holdings agreement defines unreturned capital in terms of the unreturned capital of crescent holdings not in terms of the individual members section c determines the amount of the distribution which is in part based on unreturned capital however appendix a clearly defines unreturned capital in terms of the unreturned capital of crescent holdings this amount is then distributed to the members in accordance with section a therefore inter- venor’s reliance on the term unreturned capital in deter- mining the amount of the distribution to an individual member is misplaced indicates that the holdings agreement if crescent holdings had liquidated on date petitioner would have received a share of the proceeds accordingly we hold that petitioner’s interest in crescent holdings would have entitled him to receive a distribution if crescent holdings had liquidated on date as a result appendix e of the holdings agreement provides that if petitioner died became disabled was terminated or there was a certain change in control of crescent holdings then he would immediately vest in the interest we note that allowing petitioner to receive a distribution if crescent hold- ings liquidated is consistent with appendix e which essentially provides that if through no initiative of his own petitioner could not fulfill his ten- ure as chief_executive_officer he would immediately vest in the inter- est verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cresce jamie united_states tax_court reports petitioner’s interest in crescent holdings is a capital interest as defined by revproc_93_27 therefore we hold that revproc_2001_43 and revproc_93_27 are not applicable to our analysis in determining whether petitioner should rec- ognize in income the partnership profits and losses allocated to the interest provisions governing a nonvested partnership capital interest petitioners and respondent argue that sec_1_83-1 income_tax regs provides that petitioner was not the owner of the interest for purposes of income_recognition intervenor argues that sec_1_721-1 income_tax regs provides that petitioner was the owner we must first decide whether sec_83 applies to the transfer of a partnership capital interest in exchange for services sec_83 sec_83 generally provides that where property is transferred to a taxpayer in_connection_with_the_performance_of_services the fair_market_value of the property less the amount_paid for the property shall be included in the tax- payer’s gross_income in the first taxable_year in which the taxpayer’s rights in the property are transferable or are not subject_to a substantial_risk_of_forfeiture sec_83 is a deferral provision that allows a taxpayer to defer recognition of income to the taxable_year in which his interest in the property is transferable or no longer subject_to a substantial_risk_of_forfeiture sec_1_83-1 income_tax regs provides that u ntil such property becomes substantially_vested the since we find that petitioner’s interest is a capital interest we need not decide whether sec_83 applies to partnership profit interests sec_83 deferral treatment is not mandatory sec_83 allows a tax- payer to elect out of the sec_83 deferral and recognize the fair_market_value of the property less any amount_paid for the property as gross in- come in the taxable_year the property is transferred the taxpayer must elect this treatment by filing an election with the commissioner no later than days after the date of the transfer sec_83 if an election is not made under sec_83 then a taxpayer will recognize the income under sec_83 petitioner did not file a sec_83 election therefore the interest will be subject_to sec_83 treatment if sec_83 is applicable to the interest verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cresce jamie crescent holdings llc v commissioner income_tax regs provides transferor shall be regarded as the owner of such property sec_1_83-3 that p roperty is substantially_vested for such purposes when it is either transferable or not subject_to a substantial_risk_of_forfeiture as a result for income_recognition purposes the transferor of the property is regarded as the owner of the property until the property becomes substantially_vested this court has held that a partnership capital interest is property for purposes of sec_83 see eg larson v commissioner tcmemo_1988_387 tax ct memo lexi sec_418 at under sec_83 a compensatory transfer of a partnership capital interest results in taxable_income to the transferee to the extent that the fair_market_value of the interest exceeds the amount_paid for the interest in the year that the rights to the interest are transferable or not subject_to a substantial risk of for- feiture these cases did not discuss who owned the part- nership capital interest prior to it becoming substantially_vested however in these cases the court applied sec_83 to determine the taxable_year in which the transferee would recognize income in 74_tc_939 aff ’d 703_f2d_485 10th cir the taxpayer agreed to construct an office building in exchange for a capital interest in a partnership id pincite the primary issue in hensel phelps was whether the taxpayer received its partnership_interest in or id pincite the court stated that the performance of services in exchange for a partnership capital interest was a taxable_event under sec_61 citing sec_1_721-1 income_tax regs for support id the court found as a fact that the taxpayer received its partnership_interest in and held that under sec_1_721-1 income_tax regs the taxpayer realized taxable_income in id pincite however the court noted that even if the taxpayer had received its part- nership interest in at that time the interest would have been nontransferable within the meaning of sec_83 id pincite it was not until that the taxpayer’s interest was transferable or not subject_to a substantial risk we have also held that sec_83 applies to options to purchase partner- ship units see 93_tc_623 verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cresce jamie united_states tax_court reports of forfeiture within the meaning of sec_83 id con- sequently pursuant to sec_83 the taxable_event occurred during id in mark iv pictures inc v commissioner tax ct memo lexi sec_643 at the taxpayers received capital interests in limited_partnerships in exchange for services the court noted that sec_1_721-1 income_tax regs provides for the amount of the income to be recognized under sec_61 id at the taxpayers argued that their capital interests were subject_to a substantial_risk_of_forfeiture and thus sec_83 precluded the recognition of income for the years at issue the court analyzed the capital interests under sec_83 and determined that the interests were freely transferable and not subject_to substantial_risk_of_forfeiture id at hensel phelps constr co and mark iv pictures inc held that sec_1_721-1 income_tax regs requires income to be realized under sec_61 when a partnership capital interest is received in exchange for services however these cases provide that sec_83 governs the timing of when to recognize income from the receipt of a partnership capital interest subject_to a substantial_risk_of_forfeiture in campbell v commissioner tcmemo_1990_162 tax ct memo lexi sec_144 at aff ’d in part rev’d in part 943_f2d_815 8th cir the taxpayer received partnership profit interests in exchange for services the court noted that under state law and the uniform_limited_partnership_act any partnership_interest is personal prop- erty id at the court held that partnership capital interests and profit interests are personal_property and are literally within the terms of sec_83 id at as a result the court concluded that the taxpayer’s partnership profit interests were property within the meaning of sec_83 and should have been included in income under sec_83 id at on appeal the court_of_appeals for the eighth circuit noted that some question exists as to the applicability of sec_83 to a service partner’s receipt of a profits interest arguably the sec_1_721-1 distinction between capital and profits interests and the regulations under sec_83 create the implication that a profits interest is not property subject_to sec_83 campbell v commissioner verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cresce jamie crescent holdings llc v commissioner f 2d pincite n as pertinent to this case the court then stated that a partnership capital interest was an interest in intangible personal_property therefore the receipt of a capital interest appears to be taxable under the authority of sec_83 of the internal_revenue_code id pincite the court_of_appeals reversed the tax court’s decision because it found that the taxpayer’s partnership profits interests did not have a fair_market_value at the time he received them therefore the taxpayer did not have income id pincite in these opinions the tax_court and the court_of_appeals for the eighth circuit have indicated that sec_83 applies to partnership capital interests respondent cited the above- mentioned opinions except for campbell in his opening brief intervenor did not discuss these cases nor cite any case where the court held that sec_83 was not applicable to a partnership capital interest instead intervenor argues that sec_1_83-1 and sec_1_721-1 income_tax regs are in conflict intervenor notes that sec_1_83-1 income_tax regs includes the statement u ntil such property becomes substantially_vested the transferor shall be regarded as the owner of such property whereas sec_1_721-1 income_tax regs does not include any statement regarding who is to be regarded as the owner of the property before it becomes substantially_vested intervenor argues the absence of this language in sec_1_721-1 income_tax regs indicates that the transferee should be considered the owner of the partnership_interest before it becomes substantially_vested intervenor argues that the court should apply sec_1_721-1 income_tax regs because it specifically applies to the transfer of an interest in partnership capital as compensation_for services whereas sec_83 and sec_1_83-1 income_tax regs are general provisions that do not even mention partnerships intervenor cites no cases to support this argument as we have previously noted this court has held that a partnership capital interest is property for purposes of sec_83 see we have found that petitioner’s interest in crescent holdings was a capital interest therefore we do not need to decide whether sec_83 ap- plies to a partnership profits interest verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cresce jamie united_states tax_court reports larson v commissioner tax ct memo lexi sec_418 at intervenor argues that sec_83 does not apply to a transfer of partnership capital interests in exchange for serv- ices because sec_83 and its legislative_history do not state that sec_83 applies to partnerships or even mention part- nerships it is true that sec_83 and its legislative_history do not mention partnerships however a statement that sec_83 applies to partnerships is not necessary because sec_83 explicitly states if in_connection_with_the_performance_of_services property is transferred to any per- son emphasis added sec_83 uses the term property which is broad sec_1_83-3 income_tax regs provides that f or purposes of sec_83 and the regulations there- under the term ‘property’ includes real and personal prop- erty other than either money or an unfunded and unsecured promise to pay money or property in the future crescent holdings is a delaware limited_liability_company del code ann tit sec states that a limited_liability_company interest is personal_property the delaware statute classifying petitioner’s interest in crescent holdings as personal_property means petitioner’s interest is literally within the terms of sec_83 campbell v commissioner tax ct memo lexi sec_144 at noting that under state law a partnership capital interest was personal_property and was therefore property for purposes of sec_83 intervenor argues that the discussion of restricted_stock plans in h_r rept no pincite c b part indicates that congress did not intend sec_83 to apply to partnerships however further review of the legislative_history to sec_83 shows that h_r conf rept no pincite 1969_3_cb_644 states t he house bill provides that a person who receives com- pensation in the form of property such as stock emphasi sec_22 we note that proposed_regulations issued on date provide that a partnership_interest is property within the meaning of sec_83 and that the transfer of a partnership_interest in connection with the per- formance of services is subject_to sec_83 fed reg date in fact sec dollar_figure of the holdings agreement also provides that the in- terests of all members in the company are personal_property verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cresce jamie crescent holdings llc v commissioner added the use of the phrase property such as stock in h_r conf rept no indicates that congress intended that stock is merely one of the types of property sec_83 applies to not the only type of property subject_to sec_83 see also montelepre systemed inc v commis- sioner tcmemo_1991_46 tax ct memo lexi sec_65 at it is clear however that congress intended sec_83 to apply to all restricted ‘property ’ not just stock aff ’d 956_f2d_496 5th cir this is further evidenced by the fact that the discussions of sec_83 in h_r rept no and h_r conf rept no are both subtitled restricted_property not restricted_stock regardless of congress’ intention that intervenor attempts to glean from the legislative_history the language of sec_83 enacted by congress is clear sec_83 applies to prop- erty indeed if congress intended sec_83 to apply solely to restricted_stock used to compensate employees it could have used much narrower language instead congress made sec_83 applicable to all restricted ‘property ’ not just stock to property transferred to ‘any person ’ not just employees 734_f2d_478 9th cir aff ’g 79_tc_864 intervenor’s search through the legislative_history to find what congress did and did not intend sec_83 to apply to is misdirected limita- tions to the applicability of sec_83 are found in sec_83 none of the limitations found in sec_83 apply further support is found in a comment made in the senate finance committee’s report concerning the enactment of sec_707 if a part- ner received an interest in a partnership in exchange for services he may recognize income upon that receipt see sec_61 and sec_83 s comm on finance deficit_reduction_act_of_1984 explanation of provisions approved by the committee on date s prt vol pincite n s comm print sec_83 applicability of section -this section shall not apply to- a transaction to which sec_421 applies a transfer to or from a_trust described in sec_401 or a transfer under an annuity plan which meets the requirements of sec_404 the transfer of an option without a readily_ascertainable_fair_market_value the transfer of property pursuant to the exercise of an option with a readily_ascertainable_fair_market_value at the date of grant continued verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cresce jamie united_states tax_court reports to the instant case we have held that sec_83 should be given broad application so as to cover transfers not specifi- cally excepted montelepre systemed inc v commissioner tax ct memo lexi sec_65 at sec_83 governs the timing of income_recognition when property is transferred in exchange for services sec_721 provides that the contribution of property to a partnership in exchange for an interest in the partnership is a nonrecogni- tion event for the partner and partnership sec_83 does not conflict with sec_721 we have previously applied sec_83 to partnership cap- ital interests see larson v commissioner tax ct memo lexi sec_418 at see also 93_tc_623 sec_83 applies to options to purchase partnership units nothing in the language of sec_83 or its legislative_history indicates that congress did not intend for sec_83 to apply to partnerships accord- ingly we hold that sec_83 applies to the transfer of a partnership capital interest in exchange for the performance of services allocation of undistributed partnership income sec_1_83-1 income_tax regs states that any income from such property received by the employee or inde- pendent contractor or beneficiary thereof or the right to the use of such property by the employee or independent con- tractor constitutes additional compensation and shall be included in the gross_income of such employee or inde- pendent contractor for the taxable_year in which such income is received or such use is made available as a result if the transferee receives an actual distribution of income from the property before his right is substantially_vested then this income is treated as additional compensation and the trans- feree must include it in his gross_income in the year received sec_1_83-1 income_tax regs creates a dichotomy for ownership between the property and income actually received from the property it treats income the or group-term_life_insurance to which sec_79 applies we note that petitioner did not receive any actual distributions with regard to the interest in crescent holdings verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cresce jamie crescent holdings llc v commissioner transferee actually received from the property as owned by the transferee and treats property that is not substantially_vested as owned by the transferor in addition to the dichotomy created by sec_1 a income_tax regs between property and income received by the transferee there exists another stream of potential income recognition-income attributable to property such as a partnership_interest but not actually distributed sec_83 does not specifically address whether recognition of undistributed_income attributable to the property is also deferred similarly sec_1_83-1 income_tax regs does not address whether income attributable to the prop- erty but not actually received by the transferee is included in the gross_income of the transferee or the transferor par- ticular to this case sec_1_83-1 income_tax regs is silent as to whether the distributive_share of partnership income attributable to the nonvested partnership_interest is included in the income of the transferor or the transferee petitioner petitioners and respondent argue that sec_1_83-1 income_tax regs provides that petitioner was not the owner of the interest for purposes of income_recognition there- fore they argue that petitioner should not have been allo- cated any of the partnership profits or losses attributable to the interest in its opening brief intervenor notes that if this regulation applies to the interest then petitioner would not be treated as the owner of the interest for income_recognition purposes until the interest is substantially intervenor argues that sec_1 vested however a income_tax regs in conflict with sec_1_721-1 income_tax regs intervenor argues that sec_1_721-1 income_tax regs applies to the interest therefore petitioner should be allocated the partner- ship profits and losses attributable to the interest this appears to be an issue of first impression as no case has specifically decided whether the transferor or the transferee of a nonvested partnership capital interest must include in gross_income the undistributed partnership profit or loss allocations attributable to the partnership capital interest sec_1_83-1 income_tax regs states u ntil such property becomes substantially_vested the transferor shall be regarded as the owner of such property the regulation is verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cresce jamie united_states tax_court reports also provides that any income actually received by the trans- feree from the property constitutes additional compensation and is included in the gross_income of the transferee how- ever the regulation does not address whether income attrib- utable to the property but not actually received by the trans- feree is included in the gross_income of the transferee or the transferor although neither sec_83 nor sec_1 a income_tax regs specifically addresses this issue for the reasons below we hold that the transferor of a part- nership capital interest must recognize in income the undis- tributed partnership profit or loss allocations attributable to a nonvested capital interest the purpose of sec_83 is to defer recognition of income when property is subject_to a substantial_risk_of_forfeiture sec_83 is a deferral provision that delays the recogni- tion of income to the taxable_year in which the transferee’s interest in the property is either transferable or not subject_to a substantial_risk_of_forfeiture the policy underpinning sec_83 is that it would be unfair to require a taxpayer to recognize the fair_market_value of property in income if the taxpayer may never own the property the rights of a person in property are subject_to a substantial_risk_of_forfeiture if such person’s rights to full enjoyment of such property are conditioned upon the future performance of substantial services by any individual sec_83 see also sec_1_83-3 income_tax regs when cres- cent holdings was formed petitioner was the president and chief_executive_officer of crescent resources crescent resources was to become the primary asset of crescent holdings exhibit a to the fields agreement stated that the interest would be forfeited if petitioner terminated his employment with crescent resources before date therefore the interest was conditioned upon peti- tioner’s future performance of substantial services as a result the interest was subject_to a substantial_risk_of_forfeiture see sec_83 sec_1_83-3 income_tax regs t he rights of a person in property are transferable if such person can transfer any interest in the property to any person other than the transferor of the property but only if verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cresce jamie crescent holdings llc v commissioner the rights in such property of such transferee are not subject_to a substantial_risk_of_forfeiture sec_1_83-3 income_tax regs exhibit a to the fields agreement states that peti- tioner’s i nterests are nontransferable unless and until for- feiture restrictions shall have lapsed petitioner resigned from his position at crescent resources before the forfeiture restrictions lapsed as a result the interest never became transferable under sec_1_83-3 income_tax regs under sec_83 petitioner did not recognize the fair_market_value of the interest as income because this interest never vested petitioner’s right to receive the undistributed_income allocations attributable to the interest was subject_to the same substantial_risk_of_forfeiture as his right to the interest if petitioner forfeited his right to the interest then he would also forfeit his right to receive any benefit from the undistributed_income allocations in other words petitioner’s right to eventually receive any benefit from the undistributed_income allocations was entirely dependent on whether his right vested in the interest when petitioner resigned from his position with crescent resources he for- feited his right to the interest which resulted in him losing any rights he would have had to the undistributed_income attributable to the interest therefore we find that the undistributed_income allocations were subject_to the same substantial_risk_of_forfeiture as the interest in cres- cent holdings the interest was not recognized in peti- tioner’s income because it was subject_to a substantial_risk_of_forfeiture consistency requires that the undistributed partnership income allocations attributable to the interest which were subject_to the same risk of forfeiture should also not be recognized in petitioner’s income if petitioner had continued his employment with crescent resources until date then his interest would have vested if this had occurred then under sec_83 petitioner would have recognized the fair_market_value of his partnership_interest in gross_income in the taxable_year the fair_market_value of the interest is measured at the time the property becomes substantially_vested which would have been on date see sec_83 sec_1_83-1 income_tax regs the fair_market_value of peti- tioner’s interest on date would have been verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cresce jamie united_states tax_court reports enhanced by income allocable to his interest for which no dis- tributions had yet been paid since petitioner forfeited his right to the interest before it substantially_vested he never owned the interest peti- tioner never received any of the economic benefits from the undistributed partnership income allocations to the interest requiring petitioner to recognize the partnership_allocations in his income is inconsistent with the fact that he received no economic benefit from the allocations when petitioner’s interest was forfeited to crescent holdings his right to the interest and to receive any benefit from the partnership to crescent holdings as a result crescent holdings became equally owned by duke ventures and msref the remaining part- ners duke ventures and msref received any economic benefits attributable to the undistributed_income allocations income allocations reverted sec_1_83-1 income_tax regs does not con- flict with sec_1_721-1 income_tax regs intervenor argues that sec_1_83-1 income_tax regs conflicts with sec_1_721-1 income_tax regs and since sec_1_721-1 income_tax regs specifi- cally applies to partnerships we should apply that regulation to determine who should be allocated the partnership profits and losses attributable to the interest sec_721 provides that n o gain_or_loss shall be rec- ognized to a partnership or to any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership emphasis added sec- we note that crescent holdings filed an adversary complaint in the bankruptcy court against petitioner which stated fields chose to termi- nate his employment forfeiting any interest in crescent holdings and ne- gating his income_tax_liability arising out of the forfeited interest the ad- versary complaint eventually resulted in petitioner paying dollar_figure to the creditors of crescent holdings and promising to pay the remainder when he received refunds from the filing of amended returns for the years at issue it is inconsistent for intervenor to have argued to the bankruptcy court that petitioner’s tax_liability for the allocations to his forfeited inter- est was negated and then argue to this court that petitioner should be lia- ble to pay tax on the income allocated to his forfeited interest appendix e of the holdings agreement provides that if petitioner ter- minates his employment prior to date his interest would be forfeited to crescent holdings verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cresce jamie crescent holdings llc v commissioner tion applies to contributions of property it does not apply to contributions of services sec_1_721-1 income_tax regs provides that the nonrecognition treat- ment for contributions of property to a partnership provided by sec_721 does not apply to contributions of services in other words the regulation requires the service provider to recognize as income the fair_market_value of his partnership capital interest sec_1_721-1 income_tax regs also states that the time when such income is realized depends on all the facts and circumstances including any substantial restrictions or conditions on the compensated partner’s right to withdraw or otherwise dispose_of such interest this regu- lation provides no statements regarding who is treated as the owner of the partnership capital interest prior to the capital interest becoming substantially_vested as a result the provi- sion in sec_1_83-1 income_tax regs providing that the transferor of the property is treated as the owner of the property until it becomes substantially_vested does not con- flict with sec_1_721-1 income_tax regs or with sec_721 we hold that under sec_1_83-1 income_tax regs undistributed partnership_allocations attributable to a non- vested partnership capital interest are to be recognized in the gross_income of the transferor identity of the transferor sec_1_83-1 income_tax regs provides that the transferor of petitioner’s interest in crescent holdings will be treated as the owner of petitioner’s interest we must first determine who the transferor was in order to determine who is allocated the profits and losses associated with petitioner’ sec_2 interest for the years at issue respondent argues that duke ventures was the transferor and thus petitioner’ sec_2 interest in crescent holdings should petitioner also argues that crescent holdings and intervenor should be judicially estopped from asserting that petitioner should be allocated the undistributed partnership profits or losses because in the adversary complaint filed in the bankruptcy court crescent holdings argued that be- cause petitioner forfeited his interest his income_tax_liability arising out of the forfeited interest was negated since we hold that petitioner should not be allocated any of the undistributed partnership profits and losses at- tributable to the interest we need not address this argument verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cresce jamie united_states tax_court reports be allocated solely to duke ventures in the alternative respondent argues that if we find that crescent holdings was the transferor then petitioner’ sec_2 interest should be allo- cated proportionally between duke ventures and msref intervenor argues that crescent holdings was the transferor therefore petitioner’s interest should be allocated on a pro_rata basis to duke ventures and msref petitioner takes no position as to how the interest should be allocated pursuant to sec_2 a of the formation agreement duke ventures contributed of its interest in crescent resources to crescent holdings in exchange for of the member interest in crescent holdings in accordance with sec_2 b crescent holdings issued additional_member interests to petitioner such that the crescent holdings member interests were held by duke ventures and by petitioner pursuant to sec_2 d duke ventures sold of the member interest in crescent holdings to the ini- tial ms members sec_2 of the formation agreement clearly provides that crescent holdings was the transferor of petitioner’ sec_2 interest in crescent holdings both respondent and inter- venor agree that if crescent holdings was the transferor of petitioner’ sec_2 interest then the partnership profits and losses associated with the interest for the years at issue should be allocated on a pro_rata basis to duke ventures and msref furthermore the interest was forfeited to cres- cent holdings which in turn was owned by duke ventures and msref therefore duke ventures and msref will both receive any of the economic benefits attributable to the interest we hold that the partnership items profits and losses and the fpaa income adjustments associated with the interest in crescent holdings for the years at issue should be allocated on a pro_rata basis to duke ventures and msref conclusion petitioner should not be regarded as the owner of the interest in crescent holdings for the years at issue as a result petitioner should not have been allocated any partner- ship profits or losses for the years at issue instead the part- nership profits or losses associated with the interest verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cresce jamie crescent holdings llc v commissioner should be allocated on a pro_rata basis to duke ventures and msref in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decisions will be entered under rule f verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb cresce jamie
